Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed action
Claims 1-10, 13-14 and 16-20 are pending and are being considered.
Claims 1, 6 and 8-11 have been amended.
Examiner's Amendments
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview from Thomas M. Isaacson Reg. No. 44166 on 06/27/2022.
AMEND THE CLAIMS AS FOLLOWS:
1.  (Currently amended)	A method comprising:
	generating a fingerprint by a process comprising:
generating, based on a training dataset, a reference model and a surrogate model;
	selecting datapoints from the training dataset that are predicted correctly by a source model as a group of adversarial candidates;
	selecting, from the group of adversarial candidates, a sub-group of candidates that each have a low confidence score according to a threshold to yield a sub-group of adversarial candidates;
	adding noise to each candidate of the sub-group of adversarial candidates to yield a noisy group of adversarial examples;
testing the noisy group of adversarial examples against the source model to obtain a set of source model outputs that the source model predicts correctly;
	testing the set of source model outputs against the reference model to yield a set of reference model outputs;
	testing the set of source model outputs against the surrogate model to yield a set of surrogate model outputs; and
	identifying the fingerprint ;
	receiving a suspect model at a service node;
	based on a request to test the suspect model, applying the fingerprint to the suspect model to generate an output; and
	when the output has an accuracy that is equal to or greater than a threshold, determining that the suspect model is derived from the source model.
6.  (Currently Amended)	The method of claim 1, wherein generating the fingerprint 
8.  (Currently Amended)	The method of claim 1, further comprising:
	testing a suspect model by using the fingerprint fingerprint the threshold. 
9.  (Currently Amended)	The method of claim 8, further comprising:
	determining, when the overall accuracy operating on the fingerprint 
10.  (Currently Amended)	A method comprising:	receiving, from a model owner node, a source model and a verification key at a service node;
	receiving a suspect model at the service node;
	transmitting a request to the model owner node for a proof of ownership relative to the suspect model;
	in response to the request, receiving a marking key at the service node from the model owner node; and
	based on the marking key and the verification key, determining whether the suspect model was derived from the source model by testing the suspect model to determine whether a fingerprint produces a same output from both the source model and the suspect model, wherein the fingerprint passes against the source model and a surrogate model, but not a reference model, wherein the fingerprint is generated by a process comprising:
	generating, based on a training dataset, the reference model and the surrogate model;
	selecting datapoints from the training dataset that are predicted correctly by the source model as a group of adversarial candidates;
	selecting from the group of adversarial candidates a sub-group of candidates that each have a low confidence score according to a threshold to yield a sub-group of adversarial candidates;
	adding noise to each candidate of the sub-group of adversarial candidates to yield a noisy group of adversarial examples;
testing the noisy group of adversarial examples against the source model to obtain a set of source model successful adversarial examples that the source model predicts correctly;
	testing the set of source model successful adversarial examples against the reference model to yield a set of reference model outputs;
	testing the set of source model successful adversarial examples against the surrogate model to yield a set of surrogate model outputs; and
	identifying the fingerprint based on which ones from the set of source model successful adversarial examples, the set of reference model outputs and the set of surrogate model outputs pass as adversarial examples against the source model and the surrogate model, but not the reference model.
Response to arguments
Applicants arguments filled on 06/14/2022 have been fully considered and are persuasive.
Allowable Subject matter
Claims 1-10, 13-14 and 16-20 are allowed.
Examiner’s Statement of Reason for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of
allowance whether the record of the prosecution as a whole does not make clear his or her reasons for
allowing a claim or claims and set forth such a reasoning. At this time, the examiner believes that the
claims allowed above require a separate reasoning to make the record clearer. The applicant or patent
owner may file a statement commenting on the reasons for allowance within such time as may be
specified by the examiner.
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims in light of the specification, the Examiner finds the
claimed invention to be patentably distinct from the prior art of record.
The present invention is directed towards training neural networks and artificial intelligence or machine learning algorithms or models in which a systematic weakness of a given algorithm is utilized to craft adversarial inputs along with their random labels to identify whether a competitor has used a different model trained on the algorithm outputs.
Claims 1, 10 and 14 identifies a unique and distinct feature of “….determining whether the suspect model was derived from the source model by testing the suspect model to determine whether a fingerprint produces a same output from both the source model and the suspect model…. testing the noisy group of adversarial examples against the source model to obtain a set of source model successful adversarial examples that the source model predicts correctly….identifying the fingerprint based on which ones from the set of source model successful adversarial examples, the set of reference model outputs and the set of surrogate model outputs pass as adversarial examples against the source model and the surrogate model, but not the reference model”  including other limitations in the claims.

The closest prior art Sharma et al US (20210064760) is directed towards methods and systems for protecting machine learning models against privacy attacks. A machine learning model may be trained using a set of training data and causal relationship data. The causal relationship data may describe a subset of features in the training data that have a causal relationship with the outcome. The machine learning model may learn a function that predicts an outcome based on the training data and the causal relationship data. A predefined privacy guarantee value may be received. 
Sharma teaches generating based on training dataset reference model and surrogate model and adding noise to adversarial candidate to yield noisy group, however Sharma fails to explicitly teach determining whether the suspect model was derived from the source model by testing the suspect model to determine whether a fingerprint produces a same output from both the source model and the suspect model…. testing the noisy group of adversarial examples against the source model to obtain a set of source model successful adversarial examples that the source model predicts correctly….identifying the fingerprint based on which ones from the set of source model successful adversarial examples, the set of reference model outputs and the set of surrogate model outputs pass as adversarial examples against the source model and the surrogate model, but not the reference model.
The closest prior art KRUTHIVETI et al (US 20210157912) is directed towards detecting adversarial attacks. A machine learning (ML) system processes the input into and output of a ML model using an adversarial detection module that does not include a direct external interface. The adversarial detection module includes a detection model that generates a score indicative of whether the input is adversarial using, e.g., a neural fingerprinting technique or a comparison of features extracted by a surrogate ML model to an expected feature distribution for the output of the ML model
KRUTHIVETI teaches selecting from group of adversarial candidates that have low confidence score according to predetermined threshold, however just like Sharma, KRUTHIVETI also fails to teach determining whether the suspect model was derived from the source model by testing the suspect model to determine whether a fingerprint produces a same output from both the source model and the suspect model…. testing the noisy group of adversarial examples against the source model to obtain a set of source model successful adversarial examples that the source model predicts correctly….identifying the fingerprint based on which ones from the set of source model successful adversarial examples, the set of reference model outputs and the set of surrogate model outputs pass as adversarial examples against the source model and the surrogate model, but not the reference model.
The closest prior art XIE et al (US 20210035330) is directed towards transmitting a plurality of probe images from an Internet of Things (IoT) device at an edge network to a server hosting a target deep neural network (DNN), wherein the plurality of images are injected with a limited amount of noise; receive a feedback comprising a plurality of discrete cosine transform (DCT) coefficients from the server hosting the target DNN, wherein the plurality of DCT coefficients are unique to the target DNN.
XIE teaches testing noisy group of adversarial candidate against a source model to obtain a model that predicates result correctly, however just like Sharma and KRUTHIVETI, XIE also fails to teach determining whether the suspect model was derived from the source model by testing the suspect model to determine whether a fingerprint produces a same output from both the source model and the suspect model…. testing the noisy group of adversarial examples against the source model to obtain a set of source model successful adversarial examples that the source model predicts correctly….identifying the fingerprint based on which ones from the set of source model successful adversarial examples, the set of reference model outputs and the set of surrogate model outputs pass as adversarial examples against the source model and the surrogate model, but not the reference model.
Therefore, the prior art of record does not teach or suggest individually or in combination the particular limitation listed below as recited in the claims.
“determining whether the suspect model was derived from the source model by testing the suspect model to determine whether a fingerprint produces a same output from both the source model and the suspect model…. testing the noisy group of adversarial examples against the source model to obtain a set of source model successful adversarial examples that the source model predicts correctly….identifying the fingerprint based on which ones from the set of source model successful adversarial examples, the set of reference model outputs and the set of surrogate model outputs pass as adversarial examples against the source model and the surrogate model, but not the reference model”
None of the prior art of record, either taken individually or in any combination, would have anticipated or made obvious the invention of the instant application at or before the time it was filled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522. The examiner can normally be reached 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436                                                                                                                                                                                                        




/MOEEN KHAN/             Examiner, Art Unit 2436